Co A AN DN fF WW NY

NO wo bP NHN ND HO NH NO NO KF KF KF KF KF Fr Ere OO EES
on nN On fF WW NYO KF CO UO WN WB An fF WY NYO KF OC

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

KELLEN CLARKE, Case No. CV 18-6452 ODW (MRW)
Plaintiff,
JUDGMENT
V.
SHERIFF IAN PARKINSON,
Defendant.

 

 

 

Pursuant to the Order Granting Summary Judgment,
IT IS ADJUDGED that the defense’s unopposed motion for

summary judgment is granted.

DATE: December 17, 2019 Yt

HON. OTIS DSWRIGHT II
UNITED STATESDISTRICT JUDGE
/

 

 
